                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 VOGUE TOWER PARTNERS VII, LLC,

         Plaintiff,
                                                       No. 3:21-cv-00087
 v.
                                                       JUDGE RICHARDSON
 THE TOWN OF THOMPSON'S
 STATION, TENNESSEE, THE TOWN                          MAGISTRATE JUDGE
 OF THOMPSON'S STATION BOARD                           FRENSLEY
 OF ZONING APPEALS, and the TOWN
 OF THOMPSON'S STATION
 MUNICIPAL PLANNING
 COMMISSION,

          Defendants.

                                 JOINT STATUS REPORT

         Pursuant to the Court's Initial Case Management Order (ECF No. 17), the parties

submit this joint status report. The parties have made a good-faith attempt to resolve this

case, but it was unsuccessful. At this time, the parties do not believe that ADR might assist

in resolving the case. The parties intend to move forward with the briefing schedule set

forth in the Initial Case Management Order.




4837-5948-5931_1
      Case 3:21-cv-00087 Document 18 Filed 05/27/21 Page 1 of 2 PageID #: 87
Respectfully submitted this 27th day of May, 2021.


/s/ Bradley M. Davis
Harold L. North, Jr., BPR # 007022
Bradley M. Davis, BPR # 023988
CHAMBLISS, BAHNER & STOPHEL, P.C.
Liberty Tower, Ste. 1700
605 Chestnut St.
Chattanooga, TN 37450
Telephone: (423) 756-3000
Email: hnorth@chamblisslaw.com
       bdavis@chamblisslaw.com

Counsel for Plaintiff Vogue Tower Partners VII, LLC



/s/ William N. Bates
William N. Bates, BPR # 003578
Laura Adams Hight, BPR # 031942
FARRAR & BATES, L.L.P.
12 Cadillac Dr., Ste. 480
Brentwood, TN 37027
Telephone: (615) 254-3060
Email: bill.bates@farrar-bates.com
       laura.hight@farrar-bates.com

Counsel for Defendants




                               CERTIFICATE OF SERVICE

       I certify that on May 27, 2021, this document was filed electronically using the
Court's CM/ECF system, which will send electronic notice to all counsel of record.


                                                      /s/ Bradley M. Davis
                                                      Bradley M. Davis




4837-5948-5931_1
      Case 3:21-cv-00087 Document 18 Filed 05/27/21 Page 2 of 2 PageID #: 88
